Citation Nr: 1215941	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a bilateral hip disorder.  

4.  Entitlement to service connection for a right elbow disorder.  

5.  Entitlement to service connection for a right shoulder disorder, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

6.  Entitlement to service connection for an acquired psychiatric disorder.  

7.  Entitlement to an initial rating in excess of 10 percent for a left shoulder strain.  

8.  Entitlement to an initial rating in excess of 10 percent for a strain of the lumbosacral spine with degenerative changes.  

9.  Entitlement to an initial compensable rating for a left elbow strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, granting service connection for low back, left shoulder, and left elbow disorders and assigning initial ratings therefor, and denying service connection for left knee, cervical spine, bilateral hip, right elbow, right shoulder, and psychiatric disorders.  

During the course of the instant appeal, the Veteran through his representative has advanced argument in support of his entitlement to service connection for residuals of a traumatic brain injury brought about by inservice head trauma.  This issue is inextricably intertwined with the issue of the Veteran's entitlement to service connection for a psychiatric disorder and requires initial development and adjudication, prior to the Board's review of the merits of the certified appellate issue.  

This matter is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  The Veteran will be notified if any further action on his part is required.  


REMAND

The Veteran alleges that he sustained multiple traumas to his body through two incidents in service, one being a January 1992 fight in which he suffered head trauma and was rendered unconscious, and the other being an April 1993 fall from a ship's ladder.  He asserts that his claimed disorders of the left knee, cervical spine, hips, right elbow, and right shoulder are the result of those traumas, or, in the alternative, his left knee disability is the result of service-connected right knee disablement.  He further argues that he has an acquired psychiatric disorder that is related to service.  

VA medical examinations were afforded the Veteran in February and July 2007 as to the hips, knees, shoulders, elbows, and spine, which the Veteran alleges were inadequate.  He points to the fact that the VA examiners did not specifically note the absence of any alleged disorder, or where a specific disorder was identified, no opinion was sought or obtained as to its nexus to service.  He contends that these examinations were conducted without purpose, citing the holding in Wisch v. Brown, 8 Vet. App. 139 (1995), that medical examinations must specifically address pertinent issues and that silence on the part of a VA examiner cannot be relied upon as evidence against a claim.  In addition, he claims that no medical opinion has been obtained by VA as to the aggravation of his claimed left knee disorder by service-connected right knee disability.  

Notice is taken by the Board that the Veteran, through his local representative's May 2009 presentation, appears to raise claims for secondary service connection for all disorders herein at issue.  Clarification of this on remand is needed, along with compliance with the VA's duties to notify and assist, including affording examinations and obtaining opinions as to causation and aggravation, as necessary.  To date, only the issue of entitlement to service connection for a left knee disorder, secondary to service-connected right knee disablement, has been acknowledged by the RO, with attempts to develop that claim.  

There is also noted by the Veteran's representative that the RO had requested on December 4, 2006, that a VA joints examination be scheduled, which was then to occur on December 11, 2006.  The record indicates that the December 2006 examination was cancelled by the VA's Medical Administration Service at the VA Medical Center, but was then rescheduled in January 2007 to occur in February 2007.  A VA joints examination of the hips and knees followed in February 2007 and as to various joints and the spine in July 2007, thus curing any error as to the scheduling and notice of the December 2006 evaluation.  On remand, the Veteran, should he so choose, may advance any other argument as to the negative impact of the scheduling of that December 2006 examination.  

Notation is made that the RO denied entitlement to service connection for a right shoulder disorder by its rating decision of April 1999, followed by notice to the Veteran of the action taken and his appellate rights.  Entry of a timely appeal by the Veteran of the April 1999 denial is not indicated.  Thus, this matter necessarily entails the question of whether new and material evidence has been received by VA with which to reopen that previously denied claim; however, the RO has not developed or adjudicated the claim advanced on that basis.  Return of the case to the RO via the AMC is necessitated to permit that development to be undertaken.  

The Board's preliminary review of the record further indicates that there is sufficient documentation in service treatment records as to the occurrence of the claimed incidents involving trauma to certain body areas.  Moreover, the Veteran alleges resulting disability of the left knee, cervical spine, hips, right elbow, and right shoulder, and also involving his psychiatric status, and there is at least some postservice medical evidence of complaints or findings regarding arthritis, stenosis, and disc disease of the cervical spine; clacific tendonitis and osteoarthritis of the right shoulder; pain and joint changes of each hip and left knee; upper extremity pain and paresthesias; and depressive, mood, and bipolar disorders.  On that basis, VA examinations to determine the existence of residuals of inservice injuries, to include disability in each claimed area, and its nexus to service are needed, which to date have not been satisfactorily accomplished.  Also lacking is a medical examination and opinion as to the relationship, if any, to include aggravation, between the claimed left knee disorder and service-connected disablement of the right knee.  Remand to permit this development is necessitated.  

Also, as indicated above, there is in this case the issue of entitlement to service connection for a traumatic brain injury that is intertwined with the question of entitlement to service connection for an acquired psychiatric disorder.  Initial development and adjudication of the intertwined matter is necessary prior to any merits-based determination regarding the certified appellate issue.  

In addition, the Veteran by this appeal seeks higher initial ratings for his low back, left shoulder, and left elbow disorders.  These were last examined approximately five years ago and updated medical findings are needed for evaluation of the current nature and severity of the disorders in question.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake initial development, including notice under 38 U.S.C.A. § 5103 and a VA examination under 38 U.S.C.A. § 5103A, regarding the claim for service connection for residuals of traumatic brain injury, followed by initial adjudication thereof and, if denied, notice to the Veteran of the action taken and his appellate rights.  The Veteran is instructed that the timely entry of a notice of disagreement, as well as the timely submission of a substantive appeal following issuance of a statement of the case, are necessary for the Board to consider that issue at a later point in time.  

2.  Request that the Veteran clarify for which disorders herein at issue, other than the left knee, he seeks service connection on a secondary basis, and any indicated development and adjudication, to include full compliance with the VA's duties to notify and assist, should then be undertaken as to any newly raised claims for secondary service connection.  

3.  Undertake those actions necessary to comply with the VA's duty to notify involving the Veteran's claim to reopen for service connection for a right shoulder disorder, to include compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

4.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records, not already on file.  

5.  Afford the Veteran VA joints and spine examinations in order to ascertain the nature and etiology of his claimed disorders of the left knee, cervical spine, each hip, right elbow, and right shoulder, and also to determine the current nature and severity of his service-connected low back, left knee, and left shoulder disorders.  The claims file should be made available for review in conjunction with those examinations and each VA examiner should indicate whether in fact the claims folder was made available and reviewed.  All necessary clinical evaluations and testing should be accomplished.  Complete range of motion studies of the low back, left shoulder, and left elbow should be undertaken, and the applicable examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the low back, left shoulder, and left knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign. Any additional limitation of motion should be expressed in degrees.  All pertinent diagnoses should be fully detailed, with specific notation by each applicable examiner as to whether there is present or absent current disability of the left knee, cervical spine, each hip, right elbow, and right shoulder.  

The examiner(s) is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Is it at least as likely as not (50 percent or greater probability) that any existing disorder affecting the left knee, cervical spine, either hip, right elbow, and/or right shoulder originated in service or is otherwise related to service or any event therein, inclusive of trauma? 

b)  Is arthritis shown of the left knee, cervical spine, either hip, right elbow, and/or right shoulder within the one-year period immediately following the Veteran's service discharge in April 1993, and, if so, how and to what degree?

c)  Is it at least at likely as not (50 percent or greater probability) that any existing disorder affecting the left knee, cervical spine, either hip, right elbow, and/or right shoulder is secondary to or aggravated by his service-connected chondromalacia patellae of the right knee with instability, as well as traumatic arthritis of the right knee with limitation of motion? 

The examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or a secondary relationship, including aggravation, as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim(s). 

The examiner(s) is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Afford the Veteran a VA psychological or psychiatric examination in order to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file should be made available for review in conjunction with that examination and the VA examiner should indicate whether in fact the claims folder was made available and reviewed.  A complete mental status evaluation and all indicated testing should be accomplished.  All pertinent diagnoses should be fully detailed.  

The VA examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  If current disability is shown, is it at least as likely as not (50 percent or greater probability) that any existing acquired psychiatric disorder originated in service or is otherwise related to service or any event therein, inclusive of trauma? 

b)  Is a psychosis shown within the one-year period immediately following the Veteran's service discharge in April 1993, and, if so, how and to what degree?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or a secondary relationship, including aggravation, as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim(s). 

7.  Lastly, readjudicate the remaining appellate issues, to include the question of whether new and material evidence has been received by VA to reopen a claim for service connection for a right shoulder disorder, and if any benefit sought is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded a reasonable period in which to respond, followed by return of the case to the Board.  

The Veteran need not take any action until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


